Name: 2011/692/: Commission Decision of 14Ã October 2011 on the request by the United Kingdom to accept Directive 2011/36/EU of the European Parliament and of the Council on preventing and combating trafficking in human beings and protecting its victims, and replacing Council Framework Decision 2002/629/JHA (notified under document C(2011) 7228)
 Type: Decision_ENTSCHEID
 Subject Matter: international affairs;  social affairs;  European Union law;  rights and freedoms;  criminal law;  Europe
 Date Published: 2011-10-18

 18.10.2011 EN Official Journal of the European Union L 271/49 COMMISSION DECISION of 14 October 2011 on the request by the United Kingdom to accept Directive 2011/36/EU of the European Parliament and of the Council on preventing and combating trafficking in human beings and protecting its victims, and replacing Council Framework Decision 2002/629/JHA (notified under document C(2011) 7228) (Only the English text is authentic) (2011/692/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 331(1) thereof, Whereas: (1) The European Parliament and the Council adopted on 5 April 2011 Directive 2011/36/EU on preventing and combating trafficking in human beings and protecting its victims, and replacing Council Framework Decision 2002/629/JHA (1). (2) Pursuant to Articles 1 and 2 of the Protocol on the position of the United Kingdom and Ireland in respect of the Area of Freedom, Security and Justice, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, the United Kingdom did not take part in the adoption of the Directive and is not bound by it or subject to its application. (3) In accordance with Article 4 of the said Protocol, the United Kingdom notified the Commission by letter of 14 July 2011 of its intention to accept the Directive, HAS ADOPTED THIS DECISION: Article 1 Directive 2011/36/EU shall apply to the United Kingdom. Article 2 Directive 2011/36/EU shall come into force for the United Kingdom from the date of notification of this Decision. Article 3 This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 14 October 2011. For the Commission Cecilia MALMSTRÃ M Member of the Commission (1) OJ L 101, 15.4.2011, p. 1.